
	

113 HR 4088 IH: Help Communities Fight Violent Crime Act
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4088
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Kildee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide funding for Violent Crime Reduction Partnerships in the most violent communities in the
			 United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Help Communities Fight Violent Crime Act.
		2.FindingsThe Congress finds as follows:
			(1)Violent crime is endemic in many of our Nation’s great cities.
			(2)Addressing violent crime is a moral, social, and economic imperative.
			(3)Violent crime infringes on our citizens’ most basic human rights by barring them from realizing
			 their full potential for advancement, happiness, and safety.
			(4)Violent crime hinders the educational, economic and social advancement of citizens and communities.
			(5)Violent crime imposes staggering economic and other costs on society.
			(6)There are estimates that violent crime imposes nearly $200,000,000,000 per year in direct and
			 intangible costs on our economy in addition to the staggering immeasurable
			 costs it has on victims, families, and communities.
			(7)Violent crime prevents our cities from prospering by discouraging and preventing investment in
			 communities, infrastructure, and businesses.
			(8)Reducing violent crime results in significant savings for cities, States, and the Federal
			 Government.
			(9)Many of our Nation’s most financially troubled cities are also the most violent, so addressing
			 violent crime is requisite to saving failing cities.
			(10)It is impossible to address the financial ails of a city without first addressing violent crime.
			(11)Arguably the largest purely economic benefit from reducing violent crime is the associated increase
			 in property value.
			(12)There are no citizens of a city or State, only citizens of the United States, and the Federal
			 Government has a responsibility to provide for the safety and security of
			 all citizens.
			(13)The violent crime rate in many cities demonstrates that municipalities and States alone are
			 often incapable of addressing the onslaught of violent crime and
			 suffering; thus, the Federal Government has a duty to help protect the
			 lives of all of its citizens.
			(14)The Federal Government, specifically the Bureau of Alcohol, Tobacco, Firearms, and Explosives, has
			 unique capabilities to address violent crime as demonstrated by the
			 success it has had employing Violent Crime Reduction Partnerships.
			(15)Because of the proven success of Violent Crime Reduction Partnerships in stemming violent crime, we
			 need to immediately increase funding for these types of programs to stop
			 the pervasive violence in our communities.
			3.Funding for Violent Crime Reduction Partnerships
			(a)In generalFor the conduct of Violent Crime Reduction Partnerships in the 10 most violent cities in the United
			 States with a population of more than 100,000 individuals, as determined
			 by the Bureau of Alcohol, Tobacco, Firearms, and Explosives (in this
			 section referred to as the Bureau), and in any community that is in close proximity to any such city (as determined by the Bureau),
			 there are authorized to be appropriated to the Director of the Bureau not
			 more than $25,000,000 for each of fiscal years 2014 through 2018, in
			 addition to any other amounts authorized to be appropriated for such
			 purpose for any of such fiscal years.
			(b)Authority To transfer funds to other partnership participantsThe Director of the Bureau may transfer funds appropriated under subsection (a) to any other agency
			 or instrumentality of the Federal Government that participates in a
			 Violent Crime Reduction Partnership in which the Bureau participates,
			 solely for the conduct of activities under the Partnership, in such
			 amounts, for such periods, and subject to such other limitations and
			 conditions as the Director deems appropriate.
			
